BUSSEY, Judge.
This is an original proceeding in which petitioner, Russell Dean Landrum, seeks his *490release from confinement in the State Penitentiary at McAllister, Oklahoma, where he is currently confined by virtue of a judgment and sentence rendered against him in the District Court of Cherokee County, Case No. 2697, on his plea of guilty, assessing his punishment at 10 years imprisonment.
 All of the matters of which petitioner now complains allegedly occurred prior to his entry of a plea of guilty to the charge of Robbery with Firearms. Petitioner does not allege that his plea of guilty was involuntary or that he did not enter the same without a full knowledge of the nature and consequences of said plea and the punishment that could be imposed therefor. This being true, the allegations of the petitioner are insufficient to grant the relief prayed for since the trial court had jurisdiction of the subject matter of the person and authority under law to pronounce the judgment and sentence imposed. The Writ prayed for is accordingly denied. Writ denied.
NIX, P. J., and BRETT, T, concur.